DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,061,991 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

APPLICATION 17/354,229
1. A non-transitory computer-readable medium embodying a program executable in a computing device, the program, when executed by the computing device, being configured to cause the computing device to at least: 
obtain a first request to share a document with a destination on behalf of a user account; 


extract a document layout and a document structure from the document, the document layout defining a visual layout of content of the document and the document structure defining a logical structure of the content of the document; 







identify a compliance rule associated with at least one of the user account or the document, 

wherein the compliance rule specifies applying a security restriction to apply to the document; 









receive a second request from a client device to access the document, wherein the client device is associated with the destination; 


determine that a context of the second request complies with the compliance rule;
generate a document representation of the document according to the security restriction in response to the context complying with the compliance rule, 
wherein the document representation is based on the document layout and the document structure; and 






transmit a reference to the document representation to the destination, wherein upon activation the reference activates client-side code to display the document representation based on a device property associated with the client device.
US 11,061,991 B2 
1. A non-transitory computer-readable medium storing machine-readable instructions that, when executed by a processor of a computing device, cause the computing device to at least: 
obtain a first request to share a document, wherein the first request is initiated on behalf of a user account; 
in response to the first request, 
extract a document layout and a document structure from the document, the document layout defining a visual layout of content of the document and the document structure defining a logical structure of the content of the document; 
convert the document to a plurality of images based on the document layout and the document structure, wherein each image of the plurality of images correspond to a respective portion of the document; 
identify a compliance rule associated with at least one of the user account or the document, 
wherein the compliance rule specifies applying a first security restriction to a first document representation in an instance of the document being accessed from within a first network, and 
the compliance rule specifies applying a second security restriction to a second document representation in an instance of the document being accessed by a second network which is outside of the first network; determine that the first request is associated a destination from the second network;
receive a second request from a client device for a portion of the document, wherein the client device is associated with the destination; 
generate the second document representation of the document according to the second security restriction based on the determination that the destination is accessible from the second network, 

wherein the second document representation is based on the document layout and the document structure and further based on the portion of the document that is requested by the client device, the second document representation comprising at least one image of the plurality of images corresponding to the portion of the document; and 
transmit a reference for the second document representation to the destination.



Claims 8 & 15 include features analogous to claim 1. Claims 8 & 15 are rejected for at least the reasons as noted with regard to claim 1.

Claims 2-7, 9-14 & 16-20 are rejected at least by virtue of their dependencies from claims 1, 8 & 15.

Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is filed or rewritten or amended to overcome the Double Patenting Rejection set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        November 2, 2022